Citation Nr: 0727694	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-07 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
February 10, 2006.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) from 
February 10, 2006.


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
August 1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO) which granted service 
connection for PTSD and assigned 30 percent rating effective 
September 29, 2003.  

The Board remanded the case to the RO for further development 
in September 2006.  Development has been completed and the 
case is once again before the Board for review.

The veteran appears to be raising a claim for a total 
disability rating based on individual unemployability due to 
service-connected disability.  This matter is referred to the 
RO for appropriate action. 

The appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In May 2007, additional evidence was received from the 
veteran and was added to the record.  This evidence had not 
been previously considered by the AOJ.  As a general rule, if 
further evidence is timely received by the Board, the Board 
must remand the case to the agency of original jurisdiction 
(AOJ or RO in this case), unless the appellant or the 
appellant's representative waives the right to initial AOJ 
consideration. 38 C.F.R. § 20.1304(c) (2006).  By VA letter 
dated in August 2007, the Board contacted the veteran and 
informed him that he had the right to either have the new 
evidence considered by the RO in the first instance or he 
could waive this right and have the Board proceed with this 
appeal.  In an August 2007 response letter, the veteran 
indicated that he wished to have the case remanded to the AOJ 
for review of the new evidence submitted.  Thus, the case is 
being remanded to the RO for initial consideration of the 
claim in light of the new evidence.  Further, the Board notes 
that an additional lay statement was received by the Board in 
March 2007.  On remand, the RO should also consider this 
additional evidence.

Accordingly, the case is REMANDED for the following action:

The RO should review the case again based 
on the additional evidence submitted by 
and on behalf of the veteran.  If the 
benefits sought are not granted, the RO 
should furnish the veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (CAVC) for additional 
development or other appropriate action shall be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2006).

 
